** TORT — INJURIES — CLAIM AGAINST STATE — INDUSTRIAL COMMISSION — ELECTION OF REMEDIES ** WHAT IS THE VALIDITY OF THE "ELECTION OF REMEDIES" PROVISION THEREOF; HOUSE BILL NO. 93, PENDING BEFORE COMMITTEE; BILL PROVIDES, "THAT CLAIMS MAY BE FILED WITH THE INDUSTRIAL COMMISSION, OR THE HEIRS OR LEGAL REPRESENTATIVES MAY MAINTAIN ACTION IN THE COURTS FOR DAMAGES ON ACCOUNT OF DEATH ARISING FROM INJURIES".  IN RESPONSE: HOUSE BILL NO. 93 IS NOT VIOLATIVE OF ARTICLE XXIII, SECTION 7 SINCE SAME DOES NOT ATTEMPT TO ABROGATE THE RIGHT OF THE HEIRS OF A PERSON WHO DIED FROM THE RESULT OF INJURIES TO RECOVER DAMAGES THEREFOR, NOT TO SUBJECT THE AMOUNT OF RECOVERY TO "ANY STATUTORY LIMITATION".  (STATE AGENCY) CITE: 85 O.S. 11 [85-11], 85 O.S. 12 [85-12], ARTICLE V, SECTION 16 (FRED HANSEN)